DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashiki US 2016/0291508 (Mashiki) and Zollner et al. US 2013/0272734 A1.
Regarding claims 1 and 3, Mashiki teaches an image forming apparatus comprising: 
a photosensitive member (113); 
a charging unit (¶0072) configured to charge the photosensitive member; 
an exposure unit (115) configured to expose the photosensitive member charged by the charging unit to form an electrostatic latent image on the photosensitive member; 
a developing unit (117) which includes a developing container configured to contain a developer including a toner and a carrier, and is configured to develop the electrostatic latent image by using the developer in the developing container; 
a sensor (1) which is provided on an outer wall of the developing container, and is configured to output a pulse signal of which a frequency changed depending on a toner concentration (variable pulse number) of the developer in the developing container (¶0024).
Mashiki differs from the instant claimed invention by not explicitly disclosing: a controller configured to measure a time period in which a pulse number of the pulse signal output by the sensor reaches a predetermined pulse number, and execute supple control of supplying the toner to the developing unit based on the time period. However, this is a known technique. Zollner teaches a controller (¶0024) configured to measure a time period in which a pulse number of the pulse signal output by the sensor reaches a predetermined pulse number (¶0004, ¶0098), and execute supple control of supplying the toner to the developing unit based on the time period (¶0004, ¶0098). Furthermore, the controller taught by Mashiki detects the toner concentration based on the time period and a correction coefficient (¶0024-¶0026), and executes the supply control based on the toner concentration (¶0040). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the timing technique taught by Zollner to the device taught by Mashiki since Zollner teaches this technique is well-known and when incorporated into the device of Mashiki yields the predictable result of toner concentration being known when supply is adjusted (Zollner ¶0097-¶0099). 
Regarding claim 2, Mashiki and Zollner teach the image forming apparatus according to claim 1. Furthermore, Mashiki teaches the sensor comprises: 
an oscillation circuit (1003) including a resistor (R) and a capacitor (C1/C2), and a pulse generation circuit configured to binarize a signal (¶0097-¶0098) from the oscillation circuit to output the pulse signal (FIG. 8).  
Regarding claim 4, Mashiki and Zollner teach the image forming apparatus according to claim 3. Furthermore, Mashiki teaches the developing unit is removably mounted in the image forming apparatus (¶0074), and
wherein the correction coefficient is determined when a new developing unit is mounted in the image forming apparatus (¶0087-¶0089).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852